Citation Nr: 1729330	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-28 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic right thumb condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In July 2008, the Veteran submitted a statement asking that the RO reconsider the decision to deny service connection.  While the RO treated this correspondence as a claim to reopen, the Board observes that the communication expresses disagreement with the prior denial and was received within one year of notification of the denial.  Following issuance of a statement of the case (SOC) on August 26, 2013, a substantive appeal was received on October 7, 2013, within 60 days of issuance of the SOC.  Thus, the Board considers the July 2008 correspondence to be a timely notice of disagreement of the February 2008 rating decision.  Accordingly, the appeal arises from the initial denial of the claim and is not a claim to reopen a previously disallowed claim.   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right thumb disability that had its onset during his active service or is otherwise etiologically related to an event or injury that occurred in service.  Specifically, the Veteran stated he injured his thumb during basic training in 1979 at Parris Island, South Carolina, while training in pugo stick fighting.  See, VA Form 21-4138 Statement in Support of Claim received October 2007.  The Veteran's service treatment records contain a June 1979 notation from the Parris Island Branch Clinic reflecting treatment for a sprained right thumb.  Additionally, a January 2007 orthopedic report notes that the Veteran's right thumb pops out of the joint if any pressure is applied to it.    

The Veteran has not yet been afforded a VA examination in relation to his claim that he has a current right thumb condition that is directly related to his active service.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Board finds that the low threshold for provision of a VA examination described in McLendon has been met.  Therefore, the Veteran must be provided a VA examination to determine the nature and likely etiology of any current right thumb condition.        

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right thumb condition.  Provide a copy of this Remand and the record for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a) Provide a diagnosis for all right thumb conditions demonstrated since service, even if currently resolved, found on current examination or in the record.

b)  For each right thumb disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service. 

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether service connection may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




